STEAGALL, Justice.
Rosa Matthews sued Bruno’s, Inc., doing business as Consumer Foods, No. 11, alleging that it had been negligence and wanton and that its negligence and wantonness had caused the injuries she received when she slipped and fell in one of its Consumer Foods stores. The trial court entered a summary judgment for Bruno’s, relying on Wal-Mart Stores, Inc. v. White, 476 So.2d 614 (Ala.1985), and Terrell v. Warehouse Groceries, 364 So.2d 675 (Ala.1978). This case is due to be affirmed on the authority of those cases.
AFFIRMED.
MADDOX, ALMON, KENNEDY and INGRAM, JJ., concur.